United States Court of Appeals
                     For the First Circuit


No. 15-1140

   GLOBAL TOWER ASSETS, LLC; NORTHEAST WIRELESS NETWORKS, LLC,

                     Plaintiffs, Appellants,

                               v.

               TOWN OF ROME; ROME PLANNING BOARD,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                    Barron, Selya, and Lipez,
                         Circuit Judges.


     Erica M. Johanson, with whom Neal F. Pratt, Jonathan A.
Pottle, and Eaton Peabody, were on brief, for appellants.
     Theodore Small, with whom Issacson & Raymond, P.A. was on
brief, for appellees.


                         January 8, 2016
           BARRON, Circuit Judge.       The Telecommunications Act of

1996 ("TCA") provides relief to those who are denied permission to

build telecommunications facilities at the state or local level.

The TCA makes such relief available if state or local land use

authorities have denied such permission through "final action."

The TCA, however, does not define what counts as "final action."

The result has been disputes -- like this one -- over whether a

denial is a "final action."

           We have considered this issue once before.        We held then

that a local zoning board's denial of a special use permit and

variance to build a wireless tower did constitute "final action."

We recognized that the board's denial could have been reviewed in

state court under state law at the time that the TCA claim had

been filed.   But we explained that Congress did not intend to make

TCA relief available only once that judicial process had run its

course.    We concluded that the zoning board's denial counted as

"final    action"   because    the   denial   marked   the   end   of   the

administrative process.       As a result, we permitted the TCA claim

to proceed as a challenge to "final action." See Omnipoint Holdings

v. City of Cranston, 586 F.3d 38 (1st Cir. 2009).

           This time the issue is somewhat different. It concerns

whether the administrative process itself has come to an end.           The

issue arises because the appellants filed their TCA challenge to




                                      - 2 -
a local planning board decision at a time when that decision was

still subject to further review by a local board of appeals.

            The appellants contend that the opportunity to bring an

administrative appeal should not prevent their TCA challenge from

going   forward.    But,   in    keeping    with       basic     principles    of

administrative law and the purposes of the TCA, we disagree.                  As

a matter of state law, the planning board's denial may be reviewed

in state court only after the local board of appeals has exercised

its own independent review.            As a result, we agree with the

appellees -- the planning board and the Town of Rome, Maine --

that the planning board's decision does not mark the end of the

administrative process and thus is not a "final action" for TCA

purposes.

            We   thus   affirm   the    District       Court's    dismissal    of

appellants' TCA claims.          We also affirm the District Court's

dismissal   of   appellants'     separate   federal       constitutional      due

process challenges, as we hold that the complaint failed to plead

facts sufficient to state such claims.

                                       I.

            The appellants are Northeast Wireless Networks, LLC and

Global Tower Assets, LLC ("Applicants").           Northeast Wireless holds

a Federal Communications Commission ("FCC") license to provide

personal    communications       service    --     a     form     of   wireless

communications technology -- in and around the Town of Rome, Maine


                                        - 3 -
("Rome"), which is one of the two appellees.             Global Tower is a

company   that   assists     wireless     companies    with    locating    and

constructing wireless communications towers.

           Together, the Applicants acquired a leasehold interest

in land in Rome, on which land they seek to build a wireless

communications tower. Rome regulates the siting of wireless towers

via the "Town of Rome Wireless Telecommunications Facility Siting

Ordinance" (the "Ordinance").

           The   Ordinance     requires     applicants       first    to   seek

permission to build from the Rome Planning Board (the "Planning

Board"), which, along with Rome, is the other appellee.                    The

Ordinance further provides that "[a]dministrative appeals and

variance applications submitted under this Ordinance shall be

subject to the standards and procedures established by the Town of

Rome Board of Appeals" (the "Board of Appeals").

           On April 8, 2013, the Applicants sought permission from

the Planning Board to build the tower.           The Planning Board held

its first meeting to discuss the application on May 20, 2013. Over

the course of the next several months, the Planning Board held a

number of additional meetings.

           During this time, the Applicants objected repeatedly to

the   Planning   Board's   procedures     and   to    what    the    Applicants

perceived to be bias against the siting of the tower on the part

of Planning Board members whom the Applicants allege belonged to


                                        - 4 -
a local private organization, the Belgrade Region Conservation

Association (the "BRCA").       Over the course of the application

process, the Applicants and the Planning Board agreed on four

occasions to extend the deadline for the Planning Board to make

its decision on the application.

           February 10, 2014, was the final day of the last agreed

upon extension.    On that day, the Planning Board met, deliberated,

and voted to (a) adopt some of the findings of fact and conclusions

of law that the Planning Board's counsel had prepared in advance,

(b) adopt some of the specific findings included in section 10 of

the Ordinance, and (c) find that the application comported with

some of the requirements set forth in section 11 of the Ordinance.

          The     Planning   Board   then    conducted   a   "completeness

review," during which the Planning Board determined that the

Applicants had not submitted written evidence of the need for the

tower.   Lastly, the Planning Board voted to deny the Applicants'

application.    Twenty-eight days later, on March 10, 2014, the

Planning Board issued a one page "decision" that memorialized the

February 10 votes.

          The next day, the Applicants filed suit in the United

States District Court for the District of Maine. The complaint

alleged various claims under the TCA, the Due Process Clause of

the United States Constitution, and Maine law, both statutory and

constitutional.


                                     - 5 -
                 As to the TCA, the complaint alleged that the Planning

Board's decision violated the requirements of § 332(c)(7)(B) in

that       the   decision     (1)   unreasonably   discriminated     against   the

providers of functionally equivalent services; (2) had the effect

of prohibiting the provision of wireless services; and (3) was not

"in writing and supported by substantial evidence on a written

record."         The complaint also alleged that the Planning Board had

unreasonably delayed taking action on the application -- and thus

violated § 332(b)(7)(B)(ii) -- by failing "to issue a written

decision within the mutually agreed upon review period."

                 As to the federal constitutional claim, the Applicants

alleged that the Planning Board's procedures -- including ex parte

communications -- and perceived bias on the part of those Planning

Board members who also belonged to the BRCA denied them a fair and

impartial tribunal, as well as notice and an opportunity to be

heard.

                 Rome moved to dismiss the complaint under both Rule

12(b)(1)         and   Rule   12(b)(6).   Analyzing   the   motion   under     Rule

12(b)(6),1 the District Court dismissed the majority of the TCA




       1
       The District Court noted that in Omnipoint, 586 F.3d at 45
n.4, we left open the question of whether the TCA's "final action"
requirement was jurisdictional. Global Tower Assets, 2014 WL
3784233 at *1 n.2. Finding that the result would be the same under
12(b)(1) or 12(b)(6), the District Court similarly avoided the
question whether the "final action" requirement is jurisdictional
and analyzed the motion under 12(b)(6). Id. We do the same.


                                           - 6 -
claims, without prejudice, because the Applicants had not appealed

to the Board of Appeals at the time that the Applicants filed their

TCA claim.    Global Tower Assets, LLC. v. Town of Rome, Me., No.

1:14–cv–00085–GZS, 2014 WL 3784233, *10 (D. Me. July 31, 2014).

For that reason, the District Court held that the Planning Board's

denial of the application was not a "final action" that Applicants

were entitled to challenge under the TCA.             Id.; see 47 U.S.C. §

332(c)(7)(B)(v).

             The District Court also dismissed the unreasonable

delay claim that the Applicants brought under the TCA.                   Global

Tower Assets, 2014 WL 3784233 at *7.          The District Court concluded

that the Applicants failed to plead facts adequate to allege that

the   Planning   Board   had   not   issued    a   written   decision.      Id.

("Despite this allegation, Plaintiffs expressly allege that the

Planning Board 'adopted findings of fact and conclusions of law

concerning the Application' prior to the expiration of the agreed

upon review period and then detail twenty-four of those findings

and conclusions. Therefore, Plaintiffs' claim in paragraph 95 of

the    Complaint    is    belied      by   their      factual    own      [sic]

allegations.")(citations omitted)(quoting complaint).

           With respect to the Applicants' Due Process claims (both

procedural and substantive), the District Court dismissed them

with prejudice.     Id. at *11.      The District Court ruled that the

allegations set forth in the complaint did not rise to the level


                                       - 7 -
of a federal constitutional violation.            Id.    Having thus disposed

of all of the federal claims, the District Court declined to

exercise supplemental jurisdiction over the remaining state law

claims.     Id.    The District Court therefore dismissed those state

claims without prejudice.       Id.

             The Applicants now bring this appeal.             We start with

their challenge to the Planning Board's denial of their application

under the TCA.          We then consider their federal constitutional

challenge.

                                      II.

             The Applicants' complaint alleges that the Planning

Board's decision violated the TCA because its denial unreasonably

discriminated      between    providers     of    functionally          equivalent

services,     effectively     prohibited    the    provision       of     wireless

services, and was not in writing or supported by substantial

evidence      on    a     written     record.           See   47        U.S.C.     §

332(c)(7)(B)(i)&(iii). The dispositive question for us as to these

claims, however, is whether they may be heard at all.                            And

resolution of that question turns on whether the Planning Board's

decision constitutes a "final action . . . by a State or local

government or any instrumentality thereof." Id. § 332(c)(7)(B)(v).

             Resolution of that same question is also potentially

determinative of the only other TCA claim that is before us: the

Applicants' allegation of unreasonable delay under 47 U.S.C. §


                                        - 8 -
332(c)(7)(B)(ii).   This claim rests on the Applicants' allegation

that the Planning Board never issued a written decision, as §

332(c)(7)(B)(iii) requires.

           The "written decision" requirement appears to apply,

however, only to actions that are "final" within the meaning of

the TCA.   Indeed, it would be odd for that requirement to apply to

an interim decision.    The only decisions that may be challenged

under the TCA, after all, are ones that are "final."    Nor do the

Applicants make any developed argument to the contrary.   Thus, if

the Planning Board's decision is not a "final action" because no

appeal was taken to the Board of Appeals, then any delay in the

Board's issuance of a "written decision" would be of no moment.

Rather, the only delay that might matter would be any delay

resulting from the Board of Appeals' failure to have issued a

timely "written decision."

           The Applicants do not argue in their briefing to us,

however, that they assert an unreasonable delay claim that is based

on the fact that the Board of Appeals failed to take "final action"

or to issue a "written decision" in a sufficiently timely fashion.

And, at oral argument, counsel for the Applicants disclaimed any

intention to make such a claim on appeal.   Thus, we treat any such

claim as waived.    The result is that we may affirm the District

Court's dismissal of the only unreasonable delay claim that is

before us on the ground that the Planning Board's denial does not


                                  - 9 -
count as "final action," see Wash. Legal Found. v. Mass. Bar

Found., 993 F.2d 962, 971 (1st Cir. 1993)("We may affirm the

district court's order on any independently sufficient grounds."),

assuming, that is, we conclude that the denial does not.

          In sum, in evaluating the dismissal of the Applicants'

TCA claims, we address only whether the Planning Board's denial of

the application in this case constitutes "final action."     And that

is because our conclusion that the Planning Board's denial does

not constitute "final action" suffices to support the affirmance

of the dismissal of all of the TCA claims at issue in this appeal.

                                III.

          Before we directly offer our reasons for reaching the

conclusion that the Planning Board's denial is not "final action"

under the TCA, we need to provide some important background.       We

thus begin by describing in more general terms what counts as

"final action" under the TCA.    We then apply that "final action"

requirement to the case at hand.

                                 A.

          As usual, we start with the relevant statutory text.

See Sepulveda v. United States, 330 F.3d 55, 64 (1st Cir. 2003).

The TCA provides that: "Any person adversely affected by any final

action or failure to act by a State or local government or any

instrumentality   thereof   that      is    inconsistent   with   this

subparagraph may, within 30 days after such action or failure to


                                   - 10 -
act, commence an action in any court of competent jurisdiction."

47 U.S.C. § 332(c)(7)(B)(v).

            In Omnipoint, we noted that "final action" is not defined

in the TCA. 586 F.3d at 46.        We explained, however, that "[t]he

terms 'final' and 'final action' have special meaning in the law,"

and that "we assume Congress knew the content of background law

when legislating."     Id. (internal quotation marks and citations

omitted).

            Significantly, the finality of administrative action

serves as a prerequisite to obtaining judicial relief under not

only the TCA, but also the statute that generally governs the

review of federal administrative agency action, the Administrative

Procedure   Act   ("APA").   See    Telecommunications   Act   of   1996,

H.R.Rep. No. 104–458, at 209 (1996) (Conf.Rep.), as reprinted in

1996 U.S.C.C.A.N. 124, 223 (clarifying that "final action" means

a "final administrative action at the State or local government

level so that a party can commence action . . . rather than waiting

for the exhaustion of any independent state court remedy otherwise

required." (emphasis added)); 5 U.S.C. § 704.       And the TCA uses

words nearly identical to those used in the APA in setting forth

its finality requirement: "final action."        Compare 47 U.S.C. §

332(c)(7)(b)(v) with 5 U.S.C. § 704 (using the term "final agency

action").




                                    - 11 -
            Thus, Omnipoint drew upon the meaning of "final" agency

action   under   the   APA    in    construing    the   TCA's    own   finality

requirement.     Id. at 45-47.       And recently, the Supreme Court did

the same.    See T-Mobile South, LLC v. City of Roswell, Ga., __

U.S. __, 135 S.Ct. 808, 817 n.4 (2015)(relying on the Supreme

Court's analysis of the APA's finality requirement in Bennett v.

Spear, 520 U.S. 154, 178 (1996)).           Accordingly, we follow that

same course here, just as courts usually have looked to the APA's

finality    requirement      when    construing    federal      statutes   that

condition judicial review on the finality of agency action but

that do not independently define what counts as final action.              See

Impact Energy Resources v. Salazar, 693 F.3d 1239, 1254 (10th Cir.

2012) (Seymour, J., concurring)("When interpreting the meaning of

the word 'final' in statutes using that term in relation to

judicial review of agencies, courts commonly apply the APA's

meaning of 'final.' . . . Federal courts regularly apply the APA's

meaning of 'final' to other statutes using the term in relation to

judicial review of agency actions and decisions."); id. at 1262

(Tymkovich, J., dissenting)(stating that "[o]ther courts have

applied the APA definition of 'final' to other statutes using that

word in the context of judicial review" and collecting cases).

                                       B.

            In determining the meaning of the TCA's "final action"

requirement, we note that a key aspect of finality under the APA


                                       - 12 -
is whether the agency action at issue "mark[s] the 'consummation'

of the agency's decisionmaking process" or is instead "of a merely

tentative or interlocutory nature."                Bennett, 520 U.S. at 178.

That was the aspect of finality that was at issue in Omnipoint,

and that is the aspect of finality that is at issue here.2

              In Omnipoint, it was easy to conclude that this aspect

of finality had been satisfied.           There was no dispute in Omnipoint

over whether the administrative agency -- the zoning board of

review -- had come to a final and definitive judgment.                 It clearly

had.        The only issue was whether the availability of a state

judicial remedy prevented that otherwise definitive administrative

decision from qualifying as "final action."                Omnipoint, 586 F.3d

at 45-46.      Because the TCA made clear that a "final action" was "a

final       administrative     action,"      see     id.    at    47    (quoting

Telecommunications Act of 1996, H.R.Rep. No. 104–458, at 209 (1996)

(Conf.Rep.), as reprinted in 1996 U.S.C.C.A.N. 124, 223) (emphasis

added), we held that the availability of judicial review did not

suffice to strip the zoning board's decision of its finality.                  Id.

              Here,   the    case   for    finding     finality    is    not    so

straightforward.      The Planning Board may have rendered a decision

that represents its definitive judgment.                But that decision is


        2
       The other aspect of finality, not at issue here, is whether
the disputed action was "one by which 'rights or obligations have
been determined,' or from which 'legal consequences will flow.'"
Bennett, 520 U.S. at 178.


                                          - 13 -
still subject to an appeal to the Board of Appeals.                        It is thus

the prospect of relief via administrative (rather than judicial)

appeal that grounds the contention that there has not yet been a

"final administrative action."                 See Telecommunications Act of

1996, H.R.Rep. No. 104–458, at 209 (1996) (Conf.Rep.), as reprinted

in 1996 U.S.C.C.A.N. 124, 223.                 In consequence, the case for

questioning the finality of the administrative decision at issue

-- the Planning Board's denial of the appellants' application to

build -- is considerably stronger than it was in Omnipoint.

               To be sure, as a general matter, Congress does not intend

for    the    availability    of    additional       avenues   of    administrative

relief to prevent federal agency action from counting as "final"

agency action under the APA.              See 5 U.S.C. § 704.          The Supreme

Court made that much clear in interpreting the APA's final action

requirement in Darby v. Cisneros, 509 U.S. 137 (1993).                          Darby

explained that, as a general matter, courts may not make the

exhaustion of further avenues of administrative relief that the

agency may make available a precondition to securing judicial

relief       under   the   APA,    such   as    by   availing    oneself      of   the

opportunity to request reconsideration by the agency or by taking

an administrative appeal that the agency may permit.                       See id. at

154.

               Darby   also   noted,      however,    that     the   APA    expressly

qualifies this general rule.              See id.; see also 5 U.S.C. § 704.


                                           - 14 -
Darby explained that sometimes federal agencies set up a two-stage

administrative process for taking "final action," in which the

agency provides by rule that an initial agency decision must be

reviewed administratively before the agency intends for it to

represent the agency's last word.             509 U.S. at 154; 5 U.S.C. §

704.     And, Darby made clear, when agencies opt to make final

administrative determinations in this two-stage way, their initial

administrative decisions are not "final" -- and thus not subject

to judicial review under the APA -- at least if that initial agency

decision has not itself altered the legal status quo.               See Darby,

509 U.S. at 154; 5 U.S.C. § 704; Manny Indus. v. Sec'y of Labor,

432 F. Supp. 88, 89 (C.D. Cal. 1977) ("An initial decision probably

should be considered inoperative even though the claim is refused,

the license is denied, or the suspension order is not lifted.")

(quoting 3 Kenneth Culp Davis, Administrative Law Treatise, § 20.08

at 106) aff'd Manny Indus. v. Sec'y of Labor, 596 F.2d 409 (9th

Cir.    1979);    Attorney   General's      Manual   on    the   Administrative

Procedure Act 105 (1947); Kenneth Culp Davis, Administrative Law

Doctrines of Exhaustion of Remedies, Ripeness for Review, and

Primary Jurisdiction: 1, 28 Tex. L. Rev. 168, 193 (1949)(same).

                                      C.

             Against this background, what remains for us to decide

in     construing    the   TCA's   "final    action"      requirement   is   the

following.       We must decide whether there is any special reason to


                                       - 15 -
construe the TCA's requirement to diverge from the APA's, such

that "State[s] or local government[s] or any instrumentalit[ies]

thereof," see 47 U.S.C. § 332(c)(7)(B)(v), may not reach a "final

administrative action" in two stages rather than one, even though

federal agencies may do so under the APA.        In our view, nothing

about the TCA suggests that it should be construed to break with

the APA in this regard.

           As we have noted, the phrasing of the TCA's finality

requirement, "final action," is nearly identical to the APA's.

Compare 47 U.S.C. § 332(c)(7)(b)(v)(using the term "final action")

with 5 U.S.C. § 704 (using the term "final agency action").        Thus,

the text of the TCA does not indicate that Congress intended to

prevent   state   and   local   governments   from   structuring   their

administrative processes for making "final" determinations in the

same way that the APA permits federal agencies to structure theirs.

           The TCA's legislative history, moreover, accords with

this interpretation of the text.     The conference report to the TCA

makes clear that the process through which a "final administrative

action" is taken does not include the process through which a state

judicial remedy may be secured.       See Telecommunications Act of

1996, H.R.Rep. No. 104–458, at 209 (1996) (Conf.Rep.), as reprinted

in 1996 U.S.C.C.A.N. 124, 223.     In doing so, however, that report

in no way suggests that states and localities are constrained in

how they may choose to structure the process through which they


                                    - 16 -
take "final administrative action" that may then be reviewed in

court.   See id.    And, consistent with the conference report, the

TCA's "design, structure, and purpose," Omnipoint, 586 F.3d at 46

(quoting Cablevision of Bos., Inc. v. Pub. Improvement Comm'n, 184

F.3d 88, 101 (1st Cir. 1999)), all support reading this statute's

"final action" requirement, like the APA's, to afford government

the power to make "final" administrative decisions through a two-

stage process.

             A key purpose of the TCA, after all, is to preserve state

and local land use authority.           See ATC Realty, LLC v. Town of

Kingston, N.H., 303 F.3d 91, 94 (1st Cir. 2002)(noting that the

TCA embodies, in part, "the desire to preserve state and local

control over zoning matters").          Indeed, the very section of the

TCA   that   creates   the   relevant    cause   of   action   is   entitled

"Preservation of local zoning authority."         47 U.S.C. § 332(c)(7).

             That purpose is obviously well served by construing the

TCA to respect a state or locality's choice not to treat an initial

administrative decision as the last word when that decision must

be reviewed administratively before it may be reviewed judicially.

Otherwise, we would be attributing to Congress an intention to

treat a local agency's decision as if it were more definitive than

state or local law itself appears to treat it.          This construction

of the TCA also preserves the authority of state and local land

use authority in another way.     Such a construction gives state and


                                    - 17 -
local actors more room to resolve land use disputes on their own,

without judges intervening and imposing the federal standards that

the TCA sets forth.

          To be sure, another (and somewhat competing) purpose of

the TCA is to ensure the availability of prompt federal statutory

relief from local land use decisions that unduly impede the build-

out of much needed information infrastructure.      See Omnipoint, 586

F.3d at 47 ("The Act stresses the need for speedily deploying

telecommunications and seeks to get prompt resolution of disputes

under the Act."); ATC Realty, 303 F.3d at 94.      But this purpose is

not unduly frustrated by construing the "final action" requirement

to   permit   states   and    localities    to   deploy   a   two-stage

administrative process for rendering a decision that may then be

reviewed judicially.    Such a two-stage process may put off the

opportunity for judicial review for a while. But that very process

also may increase the chance that an otherwise erroneous denial of

a building application will be identified and rectified, thereby

obviating the need for initiating the lengthy judicial review

process in the first place.

          Finally, there is little risk that, by construing the

TCA's "final action" requirement in this manner, we will enable

states and localities to undermine the TCA's effective operation.

The TCA's unreasonable delay provision places an outer limit on

the time that a state or local government may take to come to a


                                   - 18 -
"final"    decision.      See      47    U.S.C.    §    332(c)(7)(B)(ii).          That

provision, as interpreted by the FCC, presumptively gives state

and local governments only 150 days to come to a decision on

applications      to    construct        wireless       facilities,      subject    to

extension by mutual agreement.                 In re Petition for Declaratory

Ruling, 24 FCC Rcd. 13994, 13995 (2009); see City of Arlington,

Tx. v. FCC, 569 U.S. __, 133 S.Ct. 1863 (2013) (upholding the FCC's

interpretation).        And    that      presumptive      time-limit      applies   no

matter how cumbersome or streamlined a state or local government

(or an instrumentality thereof) chooses to make its administrative

process.

                                          D.

            The Applicants object that this reading of the TCA

mistakenly conflates the concepts of finality and exhaustion.                       In

pressing that contention, the Applicants rely on the Supreme

Court's emphasis in Williamson County Regional Planning Comm'n v.

Hamilton Bank of Johnson City on the distinction between those two

concepts. See 473 U.S. 172, 192-193 (1985) (explaining that "[t]he

finality    requirement       is   concerned       with     whether      the   initial

decision maker has arrived at a definitive position on the issue

that   inflicts    an    actual         concrete       injury"   while    exhaustion

"generally refers to administrative and judicial procedures by

which an injured party may seek review of an adverse decision and

obtain a remedy if the decision is found to be unlawful or


                                           - 19 -
otherwise inappropriate").          But the Applicants are mistaken to do

so.

                 Following Williamson County, the Supreme Court in Darby

addressed how exhaustion bears on the finality requirement under

the APA, and Darby did so by drawing on the distinction Williamson

County drew between exhaustion and finality.              Darby, 509 U.S. at

144.       In doing so, Darby clarified that, as a general matter,

federal judges may not require those aggrieved by federal agency

action      to    exhaust   additional   levels   of   administrative   review

before seeking relief from "final" agency action under the APA.

Id. at 153-54.         But, as we have explained, Darby then went on to

make clear that the APA provides in some limited circumstances

that an agency action is not final precisely because an agency

rule or a statute requires that the agency action must be reviewed

administratively.           See 5 U.S.C. § 704; Darby, 509 U.S. at 154.

And, in such circumstances, Darby further explained, the required

administrative review both imposes an exhaustion requirement and

makes plain that the underlying agency action is not a "final"

one.       See Darby, 509 U.S. at 154.3


       3
       Our analysis of the TCA's "final action" requirement accords
with the Seventh Circuit's holding in Sprint Spectrum L.P. v. City
of Carmel, 361 F.3d 998 (7th Cir. 2004), which we cited approvingly
in Omnipoint, 586 F.3d at 47. Sprint Spectrum held that a local
denial of an application to build a telecommunications facility
was not "final" under the TCA because the denial merely required
the applicant to seek a variance. Sprint Spectrum, 361 F.3d at
1004-05. Sprint Spectrum did not address whether a local denial


                                         - 20 -
             Thus, in construing the TCA's "final action" requirement

to accord with the APA's similar requirement, as spelled out in

Darby, we do not create any tension with Williamson County.              Nor

do we confuse exhaustion with finality.         We simply recognize, as

Darby did, that sometimes these two concepts overlap.              See Am.

Dairy of Evansville, Inc. v. Bergland, 627 F.2d 1252, 1260 (D.C.

Cir. 1980) ("[W]e note that the requirements of finality and

exhaustion     are   inextricably    intertwined.");    see   also     Grace

Community Church v. Lenox Twp., 544 F.3d 609, 614 (6th Cir.

2008)("Exhaustion and finality . . . sometimes overlap."); Franks

v. Nimmo, 683 F.2d 1290, 1295 (10th Cir. 1982)("The doctrine[s] of

'finality' and 'exhaustion' are closely intertwined.").              And, as

Darby recognized, such overlap occurs when an agency requires an

initial   administrative    denial    of   a   permit   to    be   appealed

administratively before it may be deemed to be the kind of "final"

administrative action that the APA permits an aggrieved party to

challenge in court under that Act.4        See Darby, 509 U.S. at 154.



of such an application would constitute final action under the TCA
if that denial were more definitive but could only be reviewed
judicially under state law after the denial had been appealed
administratively. See id.
     4 We note that Sprint Spectrum looked to how Williamson County

analyzed ripeness, rather than to how the finality requirement
under the APA has been interpreted, in construing the TCA's "final
action" requirement.    Id. at 1004.    In Williamson County, the
Supreme Court determined that a Takings Clause claim premised on
the denial of approval of a preliminary plat was not "ripe" when
the local planning commission did not deny approval outright, but
instead required the petitioner to seek a variance. See 473 U.S.


                                     - 21 -
                                E.

          Against this background, we now must apply the TCA's

final action requirement to the facts before us.     In particular,

we must resolve whether the prospect of the Board of Appeals'

review of the Planning Board's denial bars that denial from

qualifying as "final action" under the TCA.     In keeping with the

TCA's respect for the preservation of local land use authority, we

answer that question by looking to both the Ordinance and Maine

law.

          The parties do not dispute that, as a general matter,

Maine state courts may review a local land use decision like the

one at issue here only after it has been reviewed by a Board of

Appeals, if such a Board is in place.    See Wister v. Town of Mount



at 186, 193-94. The Court stated that "the Commission's denial of
approval does not conclusively determine whether respondent will
be denied all reasonable beneficial use of its property, and
therefore is not a final, reviewable decision." Id. at 194.
Williamson County did also state in dicta that "respondent would
not be required to appeal the Commission's rejection of the
preliminary plat to the Board of Zoning Appeals, because the Board
was empowered, at most, to review that rejection, not to
participate in the Commission's decision making." Id. at 193. But,
in making that statement, the Supreme Court was addressing only
when a constitutional Takings case is "ripe" for the purposes of
Article III of the Constitution, and not a statutory "final" action
requirement. See id. Ripeness and finality are distinct concepts,
even though they may overlap in some cases. See Unity08 v. FEC,
596 F.3d 861, 866 (D.C. Cir. 2010); 3 Pierce, Administrative Law
Treatise, § 15.17. Thus, Williamson County did not address the
finality issue that is relevant here. For while some agency action
that is not ripe is also not final, see Sprint Spectrum, 361 F.3d
at 1004-05, an action may be ripe under Williamson County even
though it is not final.


                                - 22 -
Desert, 974 A.2d 903, 909-11 (Me. 2009)(discussing Maine law's

general requirement that land use and zoning appeals are first

heard by a zoning board of appeals, rather than a state court).

Thus, under Maine law, Rome necessarily made review by the Board

of Appeals a prerequisite to judicial review of the Planning

Board's   denial   when   Rome   provided    in   the   Ordinance   that

"[a]dministrative appeals . . . submitted under this Ordinance

shall be subject to the standards and procedures established by

the Town of Rome Board of Appeals."    And so we agree with Rome and

the Planning Board that, by opting for this two-stage decision

making process in the Ordinance, initial administrative decisions

concerning applications to build telecommunications facilities in

Rome (such as the Planning Board's denial of the application here)

are not the final administrative determinations that state law

deems to be subject to judicial review.

          Moreover, although the Ordinance does not expressly

address the legal status of the Planning Board's denial of an

application during the pendency of the Board of Appeals' review,

it is clear that the Planning Board's denial did not itself alter

the legal status quo.     The Applicants could not build the tower

before the Planning Board denied the application, just as they

could not build the tower afterwards.       See Manny Indus., 596 F.2d

at 409(affirming Manny Indus., 432 F. Supp. 88); see also Attorney

General's Manual on the Administrative Procedure Act 105 (1947);


                                   - 23 -
Davis, Administrative Law Doctrines of Exhaustion of Remedies,

Ripeness for Review, And Primary Jurisdiction: 1, 28 Tex. L. Rev.

at 193 (same).

          Thus,   we   are   presented     here   with   a   two-stage

administrative process for taking "final administrative action"

much like the one that the APA recognizes that federal agencies

may sometimes employ to take "final action."      See 5 U.S.C. § 704;

Darby, 509 U.S. at 154.   And so, just as a federal agency's initial

denial of a permit is not final under the APA when an agency rule

or a statute requires further administrative review, so, too, the

Planning Board's action is not "final" under the TCA, given the

administrative review that the Board of Appeals must undertake in

consequence of the Ordinance and Maine law.5


     5 The TCA provides for judicial review of "any final action
or failure to act by a State or local government or any
instrumentality thereof."     47 U.S.C. § 332(c)(7)(B)(v).      In
Omnipoint, we stated in dicta that the zoning board in that case
was an "instrumentality" of the City of Cranston, Rhode Island.
586 F.3d at 47.     Applicants contend that the Planning Board
constitutes an "instrumentality" of the "local government," Rome,
and that, for that reason, we may not consider the fact that the
Planning Board's denial is subject to appeal to the Board of
Appeals in determining whether that denial constitutes "final
action."   But  whether   a   decision   has  been   made  by   an
instrumentality, and whether the decision that an instrumentality
has made qualifies as "final action," are two separate questions.
For the reasons we have explained, an administrative decision that
may not be reviewed judicially until it has been reviewed
administratively is simply not a "final action" under the TCA,
just as it would not be under the APA.                  Therefore,
instrumentalities can make tentative or interlocutory decisions,
which are not "final" within the meaning of the TCA.        And an
instrumentality does so when it denies an application to build and


                                  - 24 -
                                           F.

             The   Applicants        contend     in   the   alternative    that   the

District Court reversibly erred in ruling that the Planning Board's

denial does not count as "final action," because the Board of

Appeals had not been "properly created" and thus the Applicants

could not be required to take an appeal to that Board.                     In making

this   argument,        the   Applicants     acknowledge     that    the   Ordinance

expressly references the Board of Appeals. The Applicants also

acknowledge that the District Court correctly ruled that the

Ordinance "'merge[ed] into the pleadings'" and thus "properly

consider[ed]       it    under   a    Rule      12(b)(6)    motion   to    dismiss."

Alternative Energy, Inc. v. St. Paul Fire & Marine Ins. Co., 267

F.3d 30, 33 (1st Cir. 2001); Global Tower Assets, 2014 WL 3784233

at *2 n.3.    The Applicants nevertheless contend that they have met

their burden of pleading that they are challenging a "final action"

under the TCA. Cf. Colo. Farm Bureau Fed'n v. United States Forest

Serv., 220 F.3d 1171, 1173 (10th Cir. 2000)("Plaintiffs have the

burden of identifying specific federal conduct and explaining how

it is 'final agency action.'")(citing Lujan v. Nat'l Wildlife Fed.,

497 U.S. 871, 882 (1990)).



that denial must be reviewed administratively before state law
permits state court review.    Thus, the characterization of the
denial in this case as one made by a "local government" or "an
instrumentality thereof" is no more determinative here than it was
in Omnipoint, as the key point is that the Planning Board, however
characterized, did not take "final action."


                                             - 25 -
             In making this argument, the Applicants contend in part

that they were not required to plead that the Board of Appeals was

not    properly     created,   because    exhaustion    of   remedies   is    an

affirmative defense that plaintiffs generally need not allege in

their complaint. See Jones v. Bock, 549 U.S. 199, 212, 217 (2007).

But this argument simply confuses exhaustion with finality.                  And

there is no doubt that the Applicants do bear the burden of

demonstrating that they are challenging "final action."              See Colo.

Farm Bureau Fed'n, 220 F.3d at 1173 (10th Cir. 2000)(citing Lujan,

497 U.S. at 882).

             Nor is there any doubt that the Applicants' complaint,

standing on its own, does not meet that burden, given the reference

to    the   Board   of   Appeals   in   the   Ordinance.     After   all,    the

Applicants concede that the District Court properly considered the

Ordinance in deciding the 12(b)(6) motion.             And once the District

Court did consider the Ordinance -- and its reference to the Board

of Appeals -- the only fair inference that could be drawn from the

complaint was that the Board of Appeals existed and could hear an

appeal from the Planning Board, as neither the complaint, nor any

document attached to the complaint, supported any inference to the

contrary.

             The    Applicants     respond     that    the   District   Court

nevertheless "work[ed] a substantial injustice" by taking account

of the Ordinance but not their contrary evidence concerning the


                                         - 26 -
Board of Appeals before dismissing their complaint.               That evidence

consisted of a paralegal's affidavit, attached to the memorandum

of law in opposition to Rome's motion to dismiss.                 The affidavit

stated that an examination of Rome's town warrants showed that the

Board had never been formed.

                  There are obvious differences, however, between the

Ordinance and the paralegal's affidavit.             And those differences

bear on whether both should have been considered in assessing the

12(b)(6) motion, under the narrow exception to the rule that

district courts may not ordinarily examine documents outside of

the complaint in assessing motions to dismiss.6                 See Alternative

Energy, 267 F.3d at 33 (quoting Watterson v. Page, 987 F.2d 1, 3

(1st       Cir.    1993))(describing   the   exception   "for    documents   the

authenticity of which are not disputed by the parties; for official

public records; for documents central to plaintiffs' claim; or for

documents sufficiently referred to in the complaint.").               But while

the Applicants concede that the Ordinance may be merged into the

complaint under that exception, they make no argument to us that

the paralegal's affidavit qualifies for that exception as well.

It is thus hard to see -- without more argument than the Applicants




       6
       The District Court's decision analyzed the issue under Rule
12(b)(6), and the Applicants make no developed argument that it
was wrong to do so. Therefore, the Applicants' arguments about
what the District Court could have done had it addressed the issue
under Rule 12(b)(1) are irrelevant.


                                        - 27 -
have put forward -- what error the District Court committed in

relying on the Ordinance, but not the affidavit, in evaluating

whether the complaint pled facts sufficient to show that the

Applicants were challenging a "final action."

              Furthermore, we note that the District Court's decision

not to merge the affidavit into the complaint hardly left the

Applicants without options.           The Applicants could have simply

sought to amend their complaint to add the necessary allegations

after   the     Applicants'    complaint      had   been    dismissed   without

prejudice.      Instead, however, the Applicants chose to move for

reconsideration     under     Rule   59(e),    at   which   point   they   again

attempted to present their evidence that the Board of Appeals had

not been properly formed.        But having done so, they then chose not

to appeal the denial of that motion on this ground.

                                      IV.

              We now turn to the Applicants' federal constitutional

due process claims.      The Applicants make no effort on appeal to

distinguish between their procedural and substantive due process

claims, and the District Court dismissed their federal due process

"claims"   without    distinguishing        between   them.      Global    Tower

Assets, 2014 WL 3784233 at *11.               But we briefly consider each

separately.

              As to the Applicants' procedural due process claim, they

do not address on appeal the fact that state law provided them a


                                       - 28 -
process for seeking relief from the action of the Planning Board

through   appeal    to   the   Board   of   Appeals,    and   in   state   court

thereafter. See Wister, 974 A.2d at 907-12 (discussing Maine state

court review of local land use decisions).              Thus, to the extent

that the Applicants' challenge to the District Court's dismissal

of their procedural due process claim is not waived for lack of

developed argument on appeal, see United States v. Zannino, 895

F.2d 1, 17 (1st Cir. 1990), the challenge fails on the merits, as

we have no basis for concluding that the applicants lacked an

adequate state law remedy for any of the procedural defects that

they allege.     See Licari v. Ferruzzi, 22 F.3d 344, 348 (1st Cir.

1990).

           The     Applicants'    substantive     due    process      claim   is

premised on the purported conflict of interest that some members

of the Planning Board had between their duties on the Planning

Board and their membership in the BRCA, which publicly opposed the

tower.    Applicants' complaint alleges that those Planning Board

members, through their membership in the BRCA, had a financial

interest in conservation easements the BRCA held.                   Applicants'

complaint also alleges that one member's brother was approached by

a competitor to site a cell tower on his property, abutting the

property where Applicants sought to site theirs.                   The apparent

implication -- nowhere actually stated in the complaint -- is that




                                       - 29 -
the members conspired to block Applicants' tower in order to

facilitate the brother leasing his land to the competitor.

             As we have long noted, the "run of the mill" land use

dispute does not give rise to a viable substantive due process

challenge.     See Creative Environments, Inc. v. Eastabrook, 680

F.2d 822, 833 (1st Cir. 1982).    And for good reason: "Every appeal

by a disappointed developer from an adverse ruling by a local . .

. planning board necessarily involves some claim that the board

exceeded, abused or 'distorted' its legal authority in some manner,

often for some allegedly perverse (from the developer's point of

view) reason." Id. Given that the door to substantive due process

claims in the land use context is only "slightly ajar" for "truly

horrendous situations," Licari, 22 F.3d at 350 (quoting Nestor

Colon Medina & Successors, Inc. v. Custodio, 964 F.2d 32, 45 (1st

Cir. 1992)), "we see nothing in the present case to distinguish it

sufficiently from the usual land developer's claim under state law

to warrant recognition of a federal constitutional question."

Creative Environments, 680 F.2d at 833.

             The Applicants do contend that they "were subjected to

a 10-month sham process."     But, as they acknowledge, they agreed

to extend the process on four separate occasions.       And, in any

case, such claims face a high bar.    See Chiplin Enterprises, Inc.

v. City of Lebanon, 712 F.2d 1524, 1528 (1st Cir. 1983)(complaint

did not state a due process claim when it alleged "bad-faith" five


                                  - 30 -
year delay in granting building permit); see also Rumford Pharmacy,

Inc. v. City of East Providence, 970 F.2d 996, 1000 n. 8 (1st Cir.

1992).    Moreover, the Applicants' vague allegations of conflicts

of interest and financially motivated conspiracy do not -- at least

without far more -- show that the Planning Board acted in the kind

of conscience-shocking fashion that we require for substantive due

process   challenges   to   make   it    past    the   gate.    See   Creative

Environments, 680 F.2d at 833; Licari, 22 F.3d at 350.

                                    V.

           For   the   foregoing   reasons,       we   affirm   the   District

Court's order and judgment of dismissal.




                                        - 31 -